



COURT OF APPEAL FOR ONTARIO

CITATION:
Hornepayne
    First Nation v. Ontario First Nations (2008) Limited Partnership, 2022 ONCA 299

DATE: 20220412

DOCKET: M52995 (C70022)

MacPherson, Paciocco and George JJ.A.

BETWEEN

Hornepayne First Nation

Applicant

(Appellant/Responding Party)

and

Ontario First Nations (2008) Limited Partnership

Respondent

(Respondent/Moving Party)

David Outerbridge, for the moving party

Chief Ron B. Kocsis, acting in person for the responding
    party

Heard and released orally: April 8, 2022

REASONS FOR DECISION

[1]

Pursuant to section 49 of the
Arbitration Act, 1991
, S.O. 1991, c. 17,
an appeal from the
    judgment of Fitzpatrick J. of the Superior Court of Justice requires leave. By
    virtue of rule 61.03.1(3) of the
Rules of Civil Procedure
, R.R.O.
    Reg. 194, leave must be sought within 15 days of the decision to be appealed.
    The appellant has not complied with these provisions. The appeal is quashed.

[2]

The moving party is entitled to its costs of the motion fixed at $7,500
    inclusive of disbursements and HST.

J.C. MacPherson J.A.

David M. Paciocco
    J.A.

J. George J.A.


